UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 2)1 ChemoCentryx, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 16383L106 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON Biotechnology Value Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.8% 12 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON Biotechnology Value Fund II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.0% 12 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON BVF Investments, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 10.3% 12 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON Investment 10, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Illinois NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 1% 12 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON BVF Partners L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 13.9% 12 TYPE OF REPORTING PERSON PN, IA 6 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON BVF Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 13.9% 12 TYPE OF REPORTING PERSON CO 7 CUSIP NO. 16383L106 1 NAME OF REPORTING PERSON Mark N. Lampert 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 13.9% 12 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 16383L106 Item 1(a). Name of Issuer: ChemoCentryx, Inc., a Delaware corporation (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 850 Maude Avenue Mountain View, California 94043 Item 2(a). Name of Person Filing Item 2(b). Address of Principal Business Office or, if None, Residence Item 2(c). Citizenship Biotechnology Value Fund, L.P. (“BVF”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Delaware Biotechnology Value Fund II, L.P. (“BVF2”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Delaware BVF Investments, L.L.C. (“BVLLC”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Delaware Investment 10, L.L.C. (“ILL10”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Illinois BVF Partners L.P. (“Partners”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Delaware BVF Inc. 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: Delaware Mark N. Lampert (“Mr. Lampert”) 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Citizenship: United States Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” 9 CUSIP NO. 16383L106 Item 2(d). Title of Class of Securities: Common Stock, $0.001 par value (the “Common Stock”) Item 2(e). CUSIP Number: 16383L106 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: /x/ Not applicable. (a) / / Broker or dealer registered under Section 15 of the Exchange Act. (b) / / Bank as defined in Section 3(a)(6) of the Exchange Act. (c) / / Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) / / Investment company registered under Section 8 of the Investment Company Act. (e) / / An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) / / An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) / / A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) / / A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) / / A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) / / Group, in accordance with Rule 13d-1(b)(1)(ii)(J). (k) / / Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership (a) Amount beneficially owned: As of the close of business on December 31, 2012, (i) BVF beneficially owned 651,640 shares of Common Stock, (ii) BVF2 beneficially owned 376,150 shares of Common Stock, (iii) BVLLC beneficially owned 3,750,277 shares of Common Stock, and (iv) ILL10 beneficially owned 248,699 shares of Common Stock. 10 CUSIP NO. 16383L106 Partners, as the general partner of BVF and BVF2, the manager of BVLLC and the investment adviser of ILL10, may be deemed to beneficially own the 5,026,766 shares of Common Stock beneficially owned in the aggregate by BVF, BVF2, BVLLC and ILL10. BVF Inc., as the general partner of Partners, may be deemed to beneficially own the 5,026,766 shares of Common Stock beneficially owned by Partners. Mr. Lampert, as a director and officer of BVF Inc., may be deemed to beneficially own the 5,026,766 shares of Common Stock beneficially owned by BVF Inc. The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of any shares of Common Stock owned by another Reporting Person.Each of Partners, BVF Inc. and Mr. Lampert disclaims beneficial ownership of the shares of Common Stock beneficially owned by BVF, BVF2, BVLLC and ILL10 and the filing of this statement shall not be construed as an admission that any such person or entity is the beneficial owner of any such securities. (b) Percent of class: The following percentages are based on 36,265,320 shares of Common Stock outstanding as of November 8, 2012, as disclosed in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) on November 13, 2012. As of the close of business on December 31, 2012, (i) BVF beneficially owned approximately 1.8% of the outstanding shares of Common Stock, (ii) BVF2 beneficially approximately 1.0% of the outstanding shares of Common Stock, (iii) BVLLC beneficially owned approximately 10.3% of the outstanding shares of Common Stock, (iv) ILL10 beneficially owned less than 1% of the outstanding shares of Common Stock and (v) each of Partners, BVF Inc. and Mr. Lampert may be deemed to beneficially own approximately 13.9% of the outstanding shares of Common Stock. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See Cover Pages Items 5-9. (ii) Shared power to vote or to direct the vote See Cover Pages Items 5-9. (iii) Sole power to dispose or to direct the disposition of See Cover Pages Items 5-9. (iv) Shared power to dispose or to direct the disposition of See Cover Pages Items 5-9. 11 CUSIP NO. 16383L106 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Pursuant to the operating agreement of BVLLC, Partners is authorized, among other things, to invest the contributed capital of Samana Capital, L.P., the majority member of BVLLC, in the shares of Common Stock and other securities of the Issuer and to vote, exercise or convert and dispose of each security, and is entitled to receive fees based on assets under management and, subject to certain exceptions, allocations based on realized and unrealized gains on such assets. Partners, BVF Inc. and Mr. Lampert share voting and dispositive power over the shares of Common Stock beneficially owned by BVF, BVF2, BVLLC and ILL10. Item 7. Identification and Classification of the Subsidiary That Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. See Exhibit 99.1 to the initial Schedule 13G filed with the SEC on May 29, 2012. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below each of the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 12 CUSIP NO. 16383L106 SIGNATURE After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 14, 2013 BIOTECHNOLOGY VALUE FUND, L.P. INVESTMENT 10, L.L.C. By: BVF Partners L.P., its general partner By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert By: /s/ Mark N. Lampert Mark N. Lampert Mark N. Lampert President President BIOTECHNOLOGY VALUE FUND II, L.P. BVF PARTNERS L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: /s/ Mark N. Lampert President Mark N. Lampert President BVF INC. BVF INVESTMENTS, L.L.C. By: /s/ Mark N. Lampert Mark N. Lampert By: BVF Partners L.P., its manager President By: BVF Inc., its general partner By: /s/ Mark N. Lampert /s/ Mark N. Lampert Mark N. Lampert MARK N. LAMPERT President 13
